Title: From George Washington to James McAlpin, 7 May 1797
From: Washington, George
To: McAlpin, James



Sir
Mount Vernon 7th May 1797

Mr Custis will present you with an order for Cloaths, &ca which please to have made according to his directions—and the amount of cost shall be paid on demand.
Finding I shall have occasion for an Agent to do such little matters as I shall want in Philadelphia, I shall soon appoint one, who will be instructed to pay your Account.
By depending on you to procure the dozen pieces of Nankeens I required, I have got none, nor a particle of trimmings for the

Cloth (except livery lace) altho’ you have charged, & recd at 5d., for 88 Scanes of Silk. I am Sir Your Hble Servt

Go: Washington

